PARRO, J.,
dissents.
Li would deny the writ, because an independent judge appointed by the supreme court examined the motion to recuse and found no evidence of bias, and the district judges in this matter have no direct financial interest in the outcome of the case, as there was in Tolmas v. Parish of Jefferson, 12-0555 (La.4/27/12), 87 So.3d 855. Furthermore, the supreme court in Tolmas did not modify the standard for mandatory recusal, as stated in the per curiam opinion. Rather, the supreme court found that recusal of the appellate judge was warranted due to his financial interest in the outcome of the case, which was directly adverse to the interest of the plaintiff landowner. Thus, the Tolmas decision falls squarely within the ambit of LSA-C.C.P. art. 151(A)(4). That case was transferred to another appellate court for consideration of the merits in order to avoid the appearance of impropriety that might be created by ^having the judges of the Fifth Circuit deciding a case in which one of their colleagues had a financial interest. The matter before us does not involve this type of circumstance. Therefore, I respectfully dissent.